                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

EMED TECHNOLOGIES CORPORATION,                    §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §        Case No. 2:15-CV-01167-JRG-RSP
                                                  §
EMED TECHNOLOGIES CORPORATION,                    §
REPRO-MED SYSTEMS, INC. D/B/A RMS                 §
MEDICAL PRODUCTS,                                 §
                                                  §
                Defendants.

                                            ORDER

       The above entitled and numbered civil action was referred to United States Magistrate

Judge Roy S. Payne pursuant to 28 U.S.C. § 636. Now before the Court is the Report &

Recommendation (Dkt. No. 80) by Magistrate Judge Payne, which recommends that Defendant’s

motion to dismiss (Dkt. No. 66) be denied and Plaintiff’s motion to amend its infringement

contentions (Dkt. No. 67) be granted. No party has objected to the Report & Recommendation.

       Having reviewed Magistrate Judge Payne’s report, Defendant’s motion, Plaintiff’s

response (Dkt. No. 69) and sur-reply (Dkt. No. 73) to Defendant’s motion (Dkt. No. 66), Plaintiff’s

motion, and Defendant’s response (Dkt. No. 70) and sur-reply (Dkt. No. 72) to Plaintiff’s motion

(Dkt. No. 67), the Court concludes that Magistrate Judge Payne’s Report & Recommendation is

correct. The Report & Recommendation (Dkt. No. 80) is hereby ADOPTED. Accordingly,

Defendants’ motion to dismiss (Dkt. No. 66) is DENIED and Plaintiff’s motion to amend its

infringement contentions (Dkt. No. 67) is GRANTED.
So Ordered this
Dec 6, 2018




                  2
